
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


LOAN NUMBER
1031000029-502
NOTE AMOUNT
$10,000,000.00   LOAN NAME
EPIQ Systems, Inc.
INDEX (w/Margin)
Wall Street Journal Prime   ACCT. NUMBER

RATE
4.75%
Creditor Use Only   NOTE DATE
06/04/02
MATURITY DATE
06/04/03   INITIALS
JLH
LOAN PURPOSE
Commercial

PROMISSORY NOTE
(Commercial—Revolving Draw—Variable Rate)

DATE AND PARTIES.    The date of this Promissory Note (Note) is June 4, 2002.
The parties and their addresses are:

LENDER:

GOLD BANK
11301 Nall Avenue
Leawood, Kansas 66211
Telephone: (913) 307-2427

BORROWER:

EPIQ SYSTEMS, INC.
a Kansas Corporation
501 Kansas Avenue
Kansas City, Kansas 66105

1. DEFINITIONS.    As used in this Note, the terms have the following meanings:

A. Pronouns.    The pronouns "I," "me," and "my" refer to each Borrower signing
this Note, individually and together with their heirs, successors and assigns,
and each other person or legal entity (including guarantors, endorsers, and
sureties) who agrees to pay this Note. "You" and "Your" refer to the Lender,
with its participants or syndicators, successors and assigns, or any person or
company that acquires an interest in the Loan.

B. Note.    Note refers to this document, and any extensions, renewals,
modifications and substitutions of this Note.

C. Loan.    Loan refers to this transaction generally, including obligations and
duties arising from the terms of all documents prepared or submitted for this
transaction such as applications, security agreements, disclosures or notes, and
this Note.

D. Property.    Property is any property, real, personal or intangible, that
secures my performance of the obligations of this Loan.

E. Percent.    Rates and rate change limitations are expressed as annualized
percentages.

2. PROMISE TO PAY.    For value received, I promise to pay you or your order, at
your address, or at such other location as you may designate, amounts advanced
from time to time under the terms of this Note up to the maximum outstanding
principal balance of $10,000,000.00 (Principal), plus interest from the date of
disbursement, on the unpaid outstanding Principal balance until this Note
matures or this obligation is accelerated.

I may borrow up to the Principal amount more than one time.

All advances made will be made subject to all other terms and conditions of this
Loan.

A. Purpose of Advances.    I agree that all advances made under this Loan are
for the same purpose I originally stated on the application.

3. INTEREST.    Interest will accrue on the unpaid Principal balance of this
Note at the rate of 4.75 percent (Interest Rate) until June 5, 2002, or which
time it may change as described in the Variable Rate subsection.

A. Interest After Default.    If you declare a default under the terms of this
Loan, including for failure to pay in full at maturity, you may increase the
Interest Rate payable on the outstanding Principal balance of this Note. In such
event, interest will accrue on the outstanding Principal balance at
18.000 percent until paid in full.

B. Maximum Interest Amount.    Any amount assessed or collected as interest
under the terms of this Note or obligation will be limited to the Maximum Lawful
Amount of interest allowed by state or federal law. Amounts collected in excess
of the Maximum Lawful Amount will be applied first to the unpaid Principal
balance. Any remainder will be refunded to me.

C. Statutory Authority.    The amount assessed or collected on this Note is
authorized by the Kansas usury laws under Kan. Stat. Ann. § 16207.

D. Accrual.    During the scheduled term of this Loan interest accrues using an
Actual/360 days counting method.

E. Variable Rate.    The Interest Rate may change during the term of this
transaction.

(1) Index. Beginning with the first Change Date, the Interest Rate will be based
on the following index: the highest base rate on corporate loans posted by at
least 75% of the nation's 30 largest banks that The Wall Street Journal
publishes as the Prime Rate.

The Current Index is the most recent index figure available on each Change Date.
You do not guaranty by selecting this Index, or the margin, that the Interest
Rate on this Note will be the same rate you charge on any other loans or class
of loans you make to me or other borrowers. If this Index is no longer
available, you will substitute a similar index. You will give me notice of your
choice.

(2) Change Date. Each date on which the Interest Rate may change is called a
Change Date. The Interest Rate may change June 5, 2002 and daily thereafter.

(3) Calculation Of Change. On each Change Date, you will calculate the Interest
Rate, which will be the Current Index. The result of this calculation will be
rounded to the nearest .001 percent. Subject to any limitations, this will be
the Interest Rate until the next Change Date. The new Interest Rate will become
effective on each Change Date. The Interest Rate and other charges on this Note
will never exceed the highest rate or charge allowed by law for this Note.

(4) Effect Of Variable Rate. A change in the Interest Rate will have the
following effect on the payments: The amount of scheduled payments will change.

1

--------------------------------------------------------------------------------



4. REMEDIAL CHARGES.    In addition to interest or other finance charges, I
agree that I will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.

A. Late Charge.    If a payment is more than 10 days late, I will be charged
5.000 percent of the Unpaid Portion of Payment or $25.00, whichever is greater.
I will pay this late charge promptly but only once for each late payment.

B. Returned Check Charge.    I agree to pay a service charge not to exceed
$30.00 for each check, negotiable order of withdrawal or draft I issue in
connection with this Loan that is returned because it has been dishonored.

5. GOVERNING AGREEMENT.    This Note is further governed by the Commercial Loan
Agreement executed between you and me as part of this Loan, as modified, amended
or supplemented. Upon execution of this Note, I represent that I have reviewed
and am in compliance with the terms contained in the Commercial Loan Agreement.

6. PAYMENT.    I agree to pay all accrued interest on the balance outstanding
from time to time in regular payments beginning July 4, 2002, then on the same
day of each month thereafter. Any payment scheduled for a date falling beyond
the last day of the month, will be due on the last day. A final payment of the
entire unpaid outstanding balance of Principal and interest will be due June 4,
2003.

Payments will be rounded to the nearest $.01. With the final payment I also
agree to pay any additional fees or charges owing and the amount of any advances
you have made to others on my behalf. Payments scheduled to be paid on the 29th,
30th or 31st day of a month that contains no such day will, instead, be made on
the last day of such month.

Interest payments will be applied first to any charges I owe other than late
charges, then to accrued, but unpaid interest, then to late charges. Principal
payments will be applied first to the outstanding Principal balance, then to any
late charges. If you and I agree to a different application of payments, we will
describe our agreement on this Note. The actual amount of my final payment will
depend on my payment record.

7. PREPAYMENT.    I may prepay this Loan in full or in part at any time. Any
partial prepayment will not excuse any later scheduled payments until I pay in
full.

8. LOAN PURPOSE.    The purpose of this Loan is to renew and increase Promissory
Note #1001008337-1 dated June 20, 2001 with a credit limit of $3,500,000.00 and
payable on June 20, 2002.

9. ADDITIONAL TERMS.    Non-usage Fee: There is a 1/8% non-usage fee for the
increased portion ($5,000,000.00) of the credit line or $6,250.00. This amount
will be collected semi-annually.

10. SECURITY.    This Loan is not secured.

11. WAIVERS AND CONSENT.    To the extent not prohibited by law, I waive
protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.

A. Additional Waivers By Borrower.    In addition, I, and any party to this Note
and Loan, to the extent permitted by law, consent to certain actions you may
take, and generally waive defenses that may be available based on these actions
or based on the status of a party to this Note.

(1) You may renew or extend payments on this Note, regardless of the number of
such renewals or extensions.

(2) You may release any Borrower, endorser, guarantor, surety, accommodation
maker or any other co-signer.

(3) You may release, substitute or impair any Property securing this Note.

(4) You, or any institution participating in this Note, may invoke your right of
set-off.

(5) You may enter into any sales, repurchases or participations of this Note to
any person in any amounts and I waive notice of such sales, repurchases or
participations.

(6) I agree that any of us signing this Note as a Borrower is authorized to
modify the terms of this Note or any instrument securing, guarantying or
relating to this Note.

B. No Waiver By Lender.    Your course of dealing, or your forbearance from, or
delay in, the exercise of any of your rights, remedies, privileges or right to
insist upon my strict performance of any provisions contained in this Note, or
other Loan documents, shall not be construed as a waiver by you, unless any such
waiver is in writing and is signed by you.

12. APPLICABLE LAW.    This Note is governed by the laws of Kansas, the United
States of America and to the extent required, by the laws of the jurisdiction
where the Property is located. In the event of a dispute, the exclusive forum,
venue and place of jurisdiction will be in Kansas, unless otherwise required by
law.

13. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS.    My obligation to pay this
Loan is independent of the obligation of any other person who has also agreed to
pay it. You may sue me alone, or anyone else who is obligated on this Loan, or
any number of us together, to collect this Loan. Extending this Loan or new
obligations under this Loan, will not affect my duty under this Loan and I will
still be obligated to pay this Loan. The duties and benefits of this Loan will
bind and benefit the successors and assigns of you and me.

14. AMENDMENT, INTEGRATION AND SEVERABILITY.    This Note may not be amended or
modified by oral agreement. No amendment or modification of this Note is
effective unless made in writing and executed by you and me. This Note is the
complete and final expression of the agreement. If any provision of this Note is
unenforceable, then the unenforceable provision will be severed and the
remaining provisions will still be enforceable.

15. INTERPRETATION.    Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of this Note.

16. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS.    Unless otherwise
required by law, any notice will be given by delivering it or mailing it by
first class mail to the appropriate party's address listed in the DATE AND
PARTIES section, or to any other address designated in writing. Notice to one
party will be deemed to be notice to all parties. I will inform you in writing
of any change in my name, address or other application information. I agree to
sign, deliver, and file any additional documents or certifications that you may
consider necessary to perfect, continue, and preserve my obligations under this
Loan and to confirm your lien status on any Property. Time is of the essence.

2

--------------------------------------------------------------------------------

17. CREDIT INFORMATION.    I agree that from time to time you may obtain credit
information about me from others, including other lenders and credit reporting
agencies, and report to others (such as a credit reporting agency) your credit
experience with me. I agree that you will not be liable for any claim arising
from the use of information provided to you by others or for providing such
information to others.

18. ERRORS AND OMISSIONS.    I agree, if requested by you, to fully cooperate in
the correction, if necessary, in the reasonable discretion of you of any and all
loan closing documents so that all documents accurately describe the loan
between you and me. I agree to assume all costs including by way of illustration
and not limitation, actual expenses, legal fees and marketing losses for failing
to reasonably comply with your requests within thirty (30) days.

19. SIGNATURES.    By signing, I agree to the terms contained in this Note. I
also acknowledge receipt of a copy of this Note.

BORROWER:

EPIQ Systems, Inc.

/s/ Tom W. Olofson, CEO

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

